 

Exhibit 10.23

 

Berkadia Loan No. 01-0085684 & 01-0086644

 

ASSUMPTION AND RELEASE AGREEMENT

(MEZZANINE)

 

THIS ASSUMPTION AND RELEASE AGREEMENT (MEZZANINE) (this “Agreement”) is entered
into and made effective as of the 27th day of February, 2015 (the “Effective
Date”), by and among WNT Mezz I, LLC, a Delaware limited liability company, with
a mailing address at c/o Goldman Sachs & Co., 200 West Street, New York, New
York 10282 (“Original Borrower”), ARC Hospitality Portfolio I Mezz, LP, a
Delaware limited partnership, with a mailing address at c/o American Realty
Capital, 405 Park Avenue, New York, New York 10022 (“New Borrower”), U.S. Bank
National Association, as Trustee for the Registered Holders of EQTY 2014-MZ
Mezzanine Trust, Commercial Mezzanine Pass-Through Certificates (“Lender”), with
a mailing address at c/o Berkadia Commercial Mortgage LLC, 323 Norristown Road,
Suite 300, Ambler, Pennsylvania 19002 (“Berkadia”), Whitehall Street Global Real
Estate Limited Partnership 2007, a Delaware limited partnership (“Whitehall
Street Global”), and Whitehall Parallel Global Real Estate Limited Partnership
2007, a Delaware limited partnership (“Whitehall Parallel Global”; Whitehall
Street Global and Whitehall Parallel Global are individually and collectively,
as the context may require, referred to as “Original Guarantor” and together
with the Original Borrower, the “Original Indemnitors”), each with a mailing
address at c/o Goldman Sachs & Co., 200 West Street, New York, New York 10282,
and American Realty Capital Hospitality Operating Partnership, L.P., a Delaware
limited partnership (“ARC OP”) and American Realty Capital Hospitality Trust,
Inc., a Maryland corporation (“ARC REIT”; together with Whitehall Street Global
and Whitehall Parallel Global, ARC OP and ARC REIT are individually and
collectively, as the context may require, referred to as “New Guarantor” and
together with the New Borrower, the “New Indemnitors”), each with a mailing
address at c/o American Realty Capital, 405 Park Avenue, New York, New York
10022.

 

RECITALS:

 

The following recitals are a material part of this Agreement:

 

A.           German American Capital Corporation, a Maryland corporation
(“Original Lender”), made a mezzanine loan in the aggregate original principal
amount of $111,000,000.00 to Original Borrower, which Loan is evidenced by that
certain (i) Mezzanine Promissory Note A-1, dated April 11, 2014 (together with
all addenda, modifications, amendments, riders, exhibits and supplements
thereto, the “A-1 Note”), from Original Borrower in the original principal
amount of $66,600,000.00 (the “A-1 Loan”), and (ii) Mezzanine Promissory Note
A-2, dated April 11, 2014 (together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto, the “A-2 Note” and together with the
A-1 Note, the “Note”), from Original Borrower in the original principal amount
of $44,400,000.00 (the “A-2 Loan” and together with the A-1 Loan, the “Loan”).
The Loan is further evidenced, governed and/or secured by the

 



 

 

 

following agreements and documents, all executed and delivered, or caused to be
executed and delivered, by Original Borrower for the benefit of Original Lender:

 

1.          Pledge and Security Agreement (Mezzanine), dated as of April 11,
2014, from Original Borrower for the benefit of Original Lender (the “Original
Pledge Agreement”), as replaced by that certain Pledge and Security Agreement
(Mezzanine) of even date herewith from New Borrower for the benefit of Lender
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), securing the Lender’s
interest in the Collateral, as more particularly described in the Pledge
Agreement.

 

2.          that certain Mezzanine Loan Agreement, dated as of April 11, 2014,
as amended by that certain First Amendment to Mezzanine Loan Agreement, dated as
of June 18, 2014 (together with all addenda, modifications, amendments, riders,
exhibits and supplements thereto, the “Loan Agreement”).

 

3.          that certain Collateral Assignment of Interest Rate Protection
Agreement (Mezzanine), dated as of April 11, 2014 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto, the
“Assignment of Rate Cap Agreement”); and

 

4.          that certain Indemnification Agreement, dated as of April 11, 2014
(together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “Indemnification Agreement”).

 

B.           In connection with the Loan, Original Borrower and/or Original
Guarantor also executed and/or delivered, or caused to be executed and/or
delivered, the following agreements and documents for the benefit of Original
Lender:

 

1.          that certain Environmental Indemnity Agreement (Mezzanine), dated
April 11, 2014 (the “Original Environmental Indemnity”), executed by the
Original Indemnitors;

 

2.          that certain Guaranty of Recourse Obligations (Mezzanine), dated
April 11, 2014 (the “Original Guaranty”), executed by Original Guarantor; and

 

3.          those certain Subordination of Management Agreements (Mezzanine),
each dated as of dated as of April 11, 2014 (the “Original Assignment of
Management Agreements”); and

 

4.          that certain First Mezzanine Assignment of Title Insurance Proceeds
(Multi-State), dated as of April 11, 2014 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto, the
“Original Assignment of Title Insurance Proceeds”).

 

The agreements and documents set forth in Recital A and Recital B (excluding the
Pledge Agreement) above are hereinafter referred to collectively as the
“Original Borrower’s Loan Documents.”

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-00866442 

 

 

C.           Upon the Effective Date, New Borrower and/or New Guarantor are
executing and delivering, or are causing to be delivered, to Lender the
following documents, each dated as of the Effective Date:

 

1.          those certain UCC Financing Statements naming New Borrower as debtor
therein, and naming Lender, as secured party therein, to be filed in the records
of the Secretary of State of Delaware;

 

2.          that certain Environmental Indemnity Agreement (Mezzanine) from New
Indemnitors in favor of Lender (the “New Environmental Indemnity”);

 

3.          that certain Guaranty of Recourse Obligations (Mezzanine) (the “New
Guaranty”), executed and delivered by each New Guarantor in favor of Lender;

 

4.          that certain Subordination of Management Agreement (Mezzanine –
Operating Agreement) executed by New Borrower, ARC Hospitality Portfolio I TRS,
LLC, a Delaware limited liability company (“TRS LLC”), ARC Hospitality Portfolio
I DEKS TRS, LLC, a Delaware limited liability company (“DEKS TRS”), ARC
Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership (“NTC TRS”),
Lender, and American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware
limited liability company (“ARC Manager”), as operator, for the benefit of
Lender (the “Crestline Operating Agreement Subordination”);

 

5.          that certain Subordination of Management Agreement (Mezzanine –
Management Agreement) executed by New Borrower, TRS LLC, DEKS LLC, NTC TRS,
Lender, ARC Manager, as operator, and Crestline Hotels & Resorts, LLC, a
Delaware limited liability company (“Crestline”), as manager, for the benefit of
Lender (the “Crestline Management Agreement Subordination”);

 

6.          that certain Subordination of Management Agreement (Mezzanine)
(Texas – Alcohol Management and Services Agreement) executed by Crestline, as
manager, for the benefit of Lender, and acknowledged by ARC Hospitality
Portfolio I TX Beverage Company, LLC, a Delaware limited liability company (the
“Crestline TX Alcohol Management Agreement Subordination”, and together with the
Crestline Operating Agreement Subordination and the Crestline Management
Agreement Subordination, the “Crestline Subordination”);

 

7.          that certain Subordination of Management Agreement (Mezzanine –
Operating Agreement) executed by New Borrower, ARC Hospitality Portfolio I MISC
TRS, LLC, a Delaware limited liability company (“MISC TRS”), Lender, and ARC
Manager, as operator, for the benefit of Lender (the “Pillar Operating Agreement
Subordination”);

 

8.          that certain Subordination of Management Agreement (Mezzanine –
Management Agreement) executed by New Borrower, MISC TRS, LLC, Lender, ARC
Manager, as operator, and Pillar Hotels & Resorts, L.P. (“Pillar”), as manager,
for the benefit of Lender (the “Pillar Management Agreement Subordination” and
together with the Pillar Operating Agreement Subordination, the “Pillar
Subordination”);

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-00866443 

 

 

9.          that certain Subordination of Management Agreement (Mezzanine –
Operating Agreement) executed by New Borrower, MISC TRS, Lender, and ARC
Manager, as operator, for the benefit of Lender (the “Musselman Operating
Agreement Subordination”);

 

10.         that certain Subordination of Management Agreement (Mezzanine –
Management Agreement) executed by New Borrower, MISC TRS, Lender, ARC Manager,
as operator, and Musselman Hotels Management, L.L.C. (“Musselman”), as manager,
for the benefit of Lender (the “Musselman Management Agreement Subordination”
and together with the Musselman Operating Agreement Subordination, the
“Musselman Subordination”);

 

11.         that certain Subordination of Management Agreement (Mezzanine –
Operating Agreement) executed by New Borrower, ARC Hospitality Portfolio I HIL
TRS, LLC, a Delaware limited liability company (“HIL TRS”), ARC Hospitality
Portfolio I NTC HIL TRS, LP, a Delaware limited partnership (“NTC HIL TRS”),
Lender, and ARC Manager, as operator for the benefit of Lender (the
“Hilton-Hampton Operating Agreement Subordination”);

 

12.         that certain Subordination of Management Agreement (Mezzanine –
Management Agreement) executed by New Borrower, HIL TRS, NTC HIL TRS, Lender,
ARC Manager, as operator, and Hampton Inns Management LLC, a Delaware limited
liability company (“Hilton-Hampton”), as manager, for the benefit of Lender (the
“Hilton-Hampton Management Agreement Subordination” and together with the
Hilton-Hampton Operating Agreement Subordination, the “Hilton-Hampton
Subordination”);

 

13.         that certain Subordination of Management Agreement (Mezzanine –
Operating Agreement) executed by New Borrower, HIL TRS, NTC HIL TRS, Lender, and
ARC Manager, as operator for the benefit of Lender (the “Hilton-Homewood
Operating Agreement Subordination”);

 

14.         that certain Subordination of Management Agreement (Mezzanine –
Management Agreement) executed by New Borrower, HIL TRS, NTC HIL TRS, Lender,
ARC Manager, as operator, and Hampton Inns Management LLC, a Delaware limited
liability company (“Hilton-Homewood”), as manager, for the benefit of Lender
(the “Hilton-Homewood Management Agreement Subordination” and together with the
Hilton-Homewood Operating Agreement Subordination, the “Hilton-Homewood
Subordination”);

 

15.         that certain Subordination of Management Agreements (Mezzanine –
Operating Agreement) executed by New Borrower, ARC Hospitality Portfolio I MCK
TRS, LLC, a Delaware limited liability company (“MCK TRS”), NTC TRS, Lender, and
ARC Manager, as operator, for the benefit of Lender (the “McKibbon Operating
Agreement Subordination”);

 

16.         that certain Subordination of Management Agreements (Mezzanine –
Management Agreement) executed by New Borrower, MCK TRS, NTC TRS, Lender, ARC
Manager, as operator, and McKibbon Hotel Management, Inc. (“McKibbon”), as
manager, for the benefit of Lender (the “McKibbon Management Agreement
Subordination” and together with the McKibbon Operating Agreement Subordination,
the “McKibbon Subordination”);

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-00866444 

 

 

17.         that certain Subordination of Management Agreements (Mezzanine –
Operating Agreement) executed by New Borrower, MISC TRS, Lender, and ARC
Manager, as operator, for the benefit of Lender (the “Innventures Operating
Agreement Subordination”);

 

18.         that certain Subordination of Management Agreements (Mezzanine –
Management Agreement) executed by New Borrower, MISC TRS, Lender, ARC Manager,
as operator, and InnVentures IVI, LP (“Innventures”), as manager, for the
benefit of Lender (the “Innventures Management Agreement Subordination” and
together with the Innventures Operating Agreement Subordination, the
“Innventures Subordination”);

 

19.         that certain Subordination of Management Agreements (Mezzanine –
Operating Agreement) executed by New Borrower, MISC TRS, Lender, ARC Manager, as
operator, for the benefit of Lender (the “First Hospitality Operating Agreement
Subordination”);

 

20.         that certain Subordination of Management Agreements (Mezzanine –
Management Agreement) executed by New Borrower, MISC TRS, Lender, ARC Manager,
as operator, and First Hospitality Group, Inc. (“First Hospitality” and together
with ARC Manager, Crestline, Pillar, Musselman, Hilton-Hampton, Hilton-Homewood,
McKibbon, and Innventures, the “Property Managing Entities”), as manager, for
the benefit of Lender (the “First Hospitality Management Agreement
Subordination” and together with the First Hospitality Operating Agreement
Subordination, the “First Hospitality Subordination” and, together with the
Crestline Subordination, the Pillar Subordination, the Musselman Subordination,
the Hilton-Hampton Subordination, the Hilton-Homewood Subordination, the
McKibbon Subordination, and the Innventures Subordination, the “Management
Subordination”);

 

21.         that certain Subordination Agreement executed by and among TRS LLC,
HIL TRS, MCK TRS, MISC TRS, DEKS TRS, NTC TRS, NTC HIL TRS, New Borrower and
Lender (the “Operating Lease Subordinations”);

 

22.         that certain Recognition Agreement (Mezzanine) (the “Recognition
Agreement”), executed by and between W2007 Equity Inns Senior Mezz, LLC, a
Delaware limited liability company (“Qualified Preferred Equity Investor”), and
Lender;

 

23.         that certain First Mezzanine Assignment of Title Insurance Proceeds
(Multi-State) executed by and between New Borrower, Lender and such other
parties as more particularly set forth therein (the “New Assignment of Title
Insurance Proceeds”);

 

24.         that certain incumbency certificate of ARC REIT, ARC OP, New
Borrower and each New Operating Lessee (as defined on Schedule I attached
hereto) certifying as to the incumbency of each of ARC REIT, ARC OP, New
Borrower and each New Operating Lessee, executed by an authorized officer of ARC
REIT, for the benefit of Lender;

 

25.         those certain incumbency certificates of Whitehall Street Global,
Whitehall Parallel Global and Qualified Preferred Equity Investor executed by an
authorized officer of WH Advisors, L.L.C. 2007, a Delaware limited liability
company, as applicable, for the benefit of Lender;

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-00866445 

 

 

26.         the Pledge Agreement; and

 

27.         this Agreement.

 

The agreements and documents set forth in Recital A and Recital C above (except
for the Original Pledge Agreement and the incumbency certificates referred to as
numbers 24-25), together with all other documents evidencing, securing or
otherwise pertaining to the Loan (other than the documents and agreements set
forth in Recital B), and such other agreements and documents as Lender may
reasonably require, are hereinafter referred to collectively as the “Loan
Documents”, and individually as a “Loan Document”.

 

D.           Original Lender assigned, sold and transferred its interest in the
Loan and the Original Borrower’s Loan Documents to Lender pursuant to certain
assignment documents, including, without limitation, that certain [Assignment],
dated as of _______________, executed by Original Lender, as assignee, in favor
of Lender, as assignee, and Lender is the current holder of all of Original
Lender's interest in the Loan and Original Borrower’s Loan Documents.

 

E.           Lender, as the holder of the Note and beneficiary under the Loan
Documents, has been asked to consent to the assumption by New Borrower and New
Guarantor of the obligations of the Original Borrower and Original Guarantor,
respectively, under the Loan Documents (the “Assumption”).

 

F.           Lender, acting by and through its servicer Berkadia, has agreed to
consent to the Assumption subject to the terms and conditions stated below,
including, without limitation, the execution and delivery of the agreements and
documents set forth in Recital C above and such other documents and instruments
as may be reasonably required by Lender.

 

G.           Unless the context requires otherwise, references in this Agreement
to Original Borrower’s Loan Documents shall be deemed to refer to such documents
as amended by this Agreement, and as such documents may be further amended,
modified, extended or replaced from time to time.

 

CONTRACTUAL PROVISIONS:

 

NOW, THEREFORE, in consideration of the Recitals, which are incorporated herein
as if set forth below in full as a substantive, contractual part of this
Agreement, and the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Acknowledgement of Debt.

 

(a)          Lender, Original Borrower and New Borrower confirm and acknowledge
that the aggregate outstanding principal balance under the Note immediately
prior to the Effective Date is $102,800,212.95. New Borrower declares and
acknowledges, for the specific reliance and benefit of Lender, that (i) New
Borrower has no claim, or to New Borrower’s knowledge, defense, or right of
offset of any kind or in any amount with respect to the Note or any of the other
Loan Documents, and (ii) no amounts paid by New Borrower or

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-00866446 

 

 

Original Borrower to Lender pursuant to or in connection with the execution and
delivery of this Agreement shall be applied to or set off against the principal
balance of the Note.

 

(b)          Berkadia, as the servicing agent on behalf of Lender, hereby
confirms, as of the Effective Date, that it has not issued to Original Borrower
or Original Guarantor any written notice of, and has no actual knowledge of, a
default or an Event of Default under the Original Borrower’s Loan Documents that
has not been cured and is continuing. For the purposes of this Section 1(b), the
term “actual knowledge” shall be limited to the actual knowledge of the
undersigned, Gary A. Routzahn.

 

2.          Conditions Precedent; Consent to Assumption; Consent to Qualified
Preferred Equity Investment; Consent to Operating Lease Agreements; Consent to
Management Agreement.

 

(a)          Original Borrower, and New Borrower, each individually, represents
and warrants to Lender as of the Effective Date that it has satisfied its
respective requirements in connection with the Assumption of the Loan, the
Qualified Preferred Equity Investment (as defined below), the execution of the
Operating Lease Agreements (as defined below), and the execution of the
Management Agreements (as defined below), as such requirements are set forth in
the Original Borrower’s Loan Documents and that certain conditional consent
letter issued by Berkadia on August 27, 2014 and executed by Original Borrower
and New Borrower (the “Original Conditional Approval Letter”), as affected by
that certain conditional approval extension letter issued by Berkadia on
November 20, 2014 and executed by Original Borrower and New Borrower (the
“Conditional Approval Extension Letter”), as further affected by that certain
conditional approval letter issued by Berkadia on February 26, 2015 and executed
by Original Borrower and New Borrower (the “Modifications Conditional Approval
Letter” and together with the Original Conditional Approval Letter and the
Conditional Approval Extension Letter, the “Conditional Approval Letter”).
Lender hereby confirms receipt of the deliverables required in connection with
the Assumption of the Loan, the Qualified Preferred Equity Investment, the
execution of the Operating Lease Agreements, and the execution of the Management
Agreements, as such requirements are set forth in the Original Borrower’s Loan
Documents and the Conditional Approval Letter.

 

(b)          In reliance upon the representations, warranties and covenants set
forth herein by Original Borrower, Original Guarantor, New Borrower and New
Guarantor, Lender hereby consents to the Assumption and waives its right to
accelerate the Loan pursuant to any provision of the Original Borrower’s Loan
Documents which might otherwise provide such right to Lender solely on account
of such Assumption. Lender’s consent to the Assumption is not intended to be and
shall not be construed as its consent to any subsequent assumption which
requires Lender’s consent pursuant to the terms of the Loan Agreement or any
other Loan Document.

 

(c)          New Borrower hereby authorizes the Lender to file any and all UCC
financing statements and UCC financing statement amendments as Lender may deem
necessary from time to time including, without limitation, financing statements
containing the description “all assets of New Borrower” or “all personal
property of New Borrower” or similar language.

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-00866447 

 

 

(d)          Concurrently with the Lender’s consent to the Assumption, Lender
consents to a certain equity investment by W2007 Equity Inns Senior Mezz, LLC, a
Delaware limited liability company (the “Qualified Preferred Equity Investor”),
in ARC Hospitality Portfolio I Holdco LLC, a Delaware limited liability company
(the “Qualified Preferred Equity Investment”), the owner of ninety-nine percent
of the limited partnership interests in New Borrower, which Qualified Preferred
Equity Investment is evidenced by that certain Amended and Restated Limited
Liability Company Agreement, dated as of the date hereof, executed by and among
American Realty Capital Hospitality Portfolio Member, LP, a Delaware limited
partnership, Qualified Preferred Equity Investor and William G. Popeo, as
initial special member.

 

(e)          Concurrently with the Lender’s consent to the Assumption, Lender
consents to those certain operating lease agreements identified on Schedule I
attached hereto and by this reference incorporated herein (collectively, the
“Operating Lease Agreements”).

 

(f)          Concurrently with the Lender’s consent to the Assumption, Lender
consents to those certain management agreements identified on Schedule II
attached hereto and by this reference incorporated herein (collectively, the
“Management Agreements”).

 

(g)          Original Borrower, New Borrower and Lender hereby acknowledge that
the Cap Agreement (as defined in the Assignment of Rate Cap Agreement) has been
novated pursuant to a Novation Confirmation dated on or about the Effective Date
executed by SMBC Capital Markets, Inc., New Borrower and Original Borrower.

 

3.          Assumption of Obligations. As of the Effective Date, Original
Borrower does hereby assign, transfer and convey to New Borrower all of its
right, title and interest in and to the Loan Documents, and New Borrower hereby
unconditionally accepts and assumes Original Borrower’s right, title and
interest in and to the Loan Documents and agrees to comply with all covenants
and obligations therein, including, without limitation, the obligation to pay
the unpaid balance due and owing on the Loan and all interest thereon. Without
limiting the foregoing, New Borrower agrees to keep and observe all of the
covenants, terms and conditions required to be kept, observed and performed by
Borrower pursuant to the Note and all of the other Loan Documents, to the same
effect as if New Borrower were the original maker of, and a party to, the Loan
Documents including, but not limited to, payment of all sums presently
outstanding under the Note. New Borrower hereby adopts, ratifies and confirms as
of the Effective Date all of the representations, warranties and covenants of
Original Borrower contained in the Loan Documents as if made by New Borrower as
of the Effective Date except to the extent such representations and warranties
are matters which by their nature can no longer be true and correct as a result
of the passage of time or apply only to the Original Borrower, Original
Guarantor, or other facts or circumstances that existed only at the execution of
the Original Borrower’s Loan Documents.

 

4.          Limited Release of Original Borrower and Original Guarantor;
Reaffirmation.

 

(a)          In reliance upon the representations, warranties and covenants set
forth herein by Original Borrower and Original Guarantor, Lender hereby
releases: (i) Original

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-00866448 

 

 

Borrower from any and all liability for repayment of the principal and interest
under the terms of the Note and the other Original Borrower’s Loan Documents,
and all other obligations under the Original Borrower’s Loan Documents, to the
extent such obligations arise from matters first occurring from and after the
Effective Date which are not caused by or arise out of any acts of Original
Borrower or its Affiliates (as defined in the Loan Agreement); and (ii) Original
Guarantor from any and all liability under the Original Guaranty and the
Original Environmental Indemnity to the extent arising from matters first
occurring from and after the Effective Date which are not caused by or arise out
of any acts of Original Guarantor or its Affiliates. Lender hereby reserves all
rights it may have against Original Borrower and Original Guarantor for acts or
omissions of or events caused by Original Borrower or Original Guarantor, in
each case, arising or occurring prior to the Effective Date.

 

(b)          The release of Original Borrower and Original Guarantor provided
for in Section 4(a) above shall be deemed withdrawn and shall have no effect to
the extent that this Agreement is held to be void or is determined to be
unenforceable in its entirety by any court in a final non-appealable order as a
result of any action or inaction by or on behalf of Original Borrower or
Original Guarantor, or if any representation or warranty by Original Borrower or
Original Guarantor made in connection with this Agreement is false or misleading
in any material respect when made. In all cases, Original Borrower and Original
Guarantor, as applicable, shall bear the burden of proof on the issue of the
time at which an act or event first occurred or an obligation first arose, which
is the subject of claimed liability under any of the Original Borrower’s Loan
Documents.

 

(c)          Notwithstanding anything to the contrary contained herein, and
subject to the release contained in Section 4(a) hereof, Original Borrower and
Original Guarantor do hereby ratify and confirm their respective obligations
under the Original Borrower’s Loan Documents to the extent arising or resulting
from acts or omissions of or events caused by Original Borrower or Original
Guarantor, in each case, arising or occurring prior to the Effective Date.

 

5.          Representations.

 

(a)          New Borrower represents and warrants to Berkadia and Lender that as
of the Effective Date:

 

(i)          New Borrower is duly organized, validly existing and in good
standing under the laws of its state of formation or organization and has full
power and authority to conduct its affairs as now being conducted and as
proposed to be conducted;

 

(ii)         New Borrower has full power and authority to enter into, execute,
deliver and carry out this Agreement and the Loan Documents to which it is a
party, by assumption or otherwise, and to perform its obligations hereunder and
thereunder and all such actions have been duly authorized by all necessary
actions on its part;

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-00866449 

 

 

(iii)        This Agreement and the other documents executed in connection
herewith have been duly executed and delivered by New Borrower. This Agreement
and the Loan Documents to which New Borrower is a party, by assumption or
otherwise, constitute legal, valid and binding obligations of New Borrower,
enforceable against New Borrower in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the rights of creditors generally;

 

(iv)        New Borrower has received and reviewed copies of all of the Loan
Documents;

 

(v)         New Borrower nor, to New Borrower’s knowledge, any person owning an
interest in New Borrower (except that New Borrower’s knowledge shall not require
any investigation into ownership of issued shares of ARC REIT), is a country,
territory, individual or entity named on a list maintained by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), or is a Specially
Designated National or Blocked Person under the programs administered by OFAC;

 

(vi)        Except in connection with the Qualified Preferred Equity Investment
(as defined in the Loan Agreement), no equity interest in New Borrower has been
pledged, hypothecated or otherwise encumbered as security for any obligation,
and none of the capital contributed to New Borrower was made in the form of a
loan;

 

(vii)       There is no litigation or other proceeding against New Borrower
pending or, to New Borrower’s knowledge, threatened in writing against New
Borrower, which, if adversely determined, is reasonably likely to materially and
adversely affect the financial condition of New Borrower or its ability to
legally perform its obligations under this Agreement and the other Loan
Documents;

 

(viii)      The execution, delivery and performance of this Agreement, and the
performance of New Borrower’s obligations under the Loan Documents, (A) does not
conflict with or result in a violation of New Borrower’s organizational
documents or any judgment, order or decree of any court or arbiter in any
proceeding to which New Borrower is a party, and (B) does not conflict with, or
constitute a material breach of, or constitute a material default under, any
contract, agreement or other instrument by which New Borrower is bound or to
which New Borrower is a party;

 

(ix)         There is no bankruptcy, receivership or insolvency proceeding
pending or threatened against New Borrower; and

 

(x)          No proceeding is pending for the dissolution or annulment of New
Borrower, and all license, income and franchise taxes due and payable by New
Borrower have been paid in full, unless the non-payment of such taxes could

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664410 

 

 

not be reasonably expected to have a material adverse change in the financial
condition, operations or business of New Borrower.

 

(b)          Each New Guarantor individually represents and warrants to Berkadia
and Lender that as of the Effective Date, solely with respect to itself:

 

(i)          Such New Guarantor is duly organized, validly existing and in good
standing under the laws of the state of its formation and has full power and
authority to conduct its affairs as now being conducted and as proposed to be
conducted;

 

(ii)         This Agreement, the New Guaranty, the New Environmental Indemnity
and the other documents executed by such New Guarantor in connection herewith
have been duly executed and delivered by such New Guarantor. This Agreement, the
New Guaranty, the New Environmental Indemnity and such other documents
constitute such New Guarantor’s legal, valid and binding obligations,
enforceable against such New Guarantor in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights of creditors generally;

 

(iii)        Such New Guarantor has received and reviewed copies of all of the
Loan Documents;

 

(iv)        Such New Guarantor nor, to such New Guarantor’s knowledge, any
person owning an interest in such New Guarantor (except that such New
Guarantor’s knowledge shall not require any investigation into ownership of
issued shares of ARC REIT), is a country, territory, individual or entity named
on a list maintained by OFAC, or is a Specially Designated National or Blocked
Person under the programs administered by OFAC;

 

(v)         There is no litigation or other proceeding against such New
Guarantor pending or, to such New Guarantor’s knowledge, threatened in writing
against such New Guarantor, which, if adversely determined, is reasonably likely
to materially and adversely affect the financial condition of such New Guarantor
or its ability to legally perform its obligations under this Agreement and the
other Loan Documents to which such New Guarantor is a party;

 

(vi)        Such New Guarantor has full power and authority to enter into,
execute, deliver and perform this Agreement and the New Guaranty, the New
Environmental Indemnity and the other documents executed by such New Guarantor
in connection herewith and such execution, delivery and performance (A) have
been duly and validly authorized by all necessary actions on the part of such
New Guarantor, (B) does not conflict with or result in a violation of such New
Guarantor’s organizational documents or any judgment, order or decree of any
court or arbiter in any proceeding to which such New Guarantor is a party, and
(C) does not conflict with, or constitute a material breach of, or constitute a

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664411 

 

 

material default under, any contract, agreement or other instrument by which
such New Guarantor is bound or to which such New Guarantor is a party;

 

(vii)       There is no bankruptcy, receivership or insolvency proceeding
pending or threatened against such New Guarantor; and

 

(viii)      No proceeding is pending for the dissolution or annulment of such
New Guarantor, and all license, income and franchise taxes due and payable by
such New Guarantor have been paid in full, unless the non-payment of such taxes
could not be reasonably expected to have a material adverse change in the
financial condition, operations or business of New Guarantor.

 

(c)          Original Borrower represents and warrants to Berkadia and Lender
that as of the Effective Date:

 

(i)          Original Borrower has not received a security instrument or
security agreement from New Borrower encumbering the Collateral to secure the
payment of any sums due Original Borrower or obligations to be performed by New
Borrower;

 

(ii)         There exist no defenses, offsets or counterclaims by Original
Borrower to this Agreement or the Original Borrower’s Loan Documents;

 

(iii)        There is no Event of Default by Original Borrower under the
provisions of Original Borrower’s Loan Documents executed or assumed by Original
Borrower, nor, to Original Borrower’s knowledge, are there any conditions which
with the giving of notice or the passage of time or both may constitute an Event
of Default by Original Borrower under the provisions of the Original Borrower’s
Loan Documents;

 

(iv)        The Original Borrower’s Loan Documents are in full force and effect;

 

(v)         There are no subordinate liens of any kind covering or relating to
the Collateral, nor has notice of a lien or notice of intent to file a lien been
received;

 

(vi)        There is no litigation or other proceeding against Original Borrower
or the Collateral pending or overtly threatened, by written communication to
Original Borrower, wherein an unfavorable decision might reasonably result in a
material adverse change in the financial condition of Original Borrower or its
ability to legally perform its obligations under this Agreement and the Original
Borrower’s Loan Documents;

 

(vii)       There is no bankruptcy, receivership or insolvency proceeding
pending or, to Original Borrower’s knowledge, threatened in writing against
Original Borrower;

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664412 

 

 

(viii)      No proceeding is pending for the dissolution or annulment of
Original Borrower, and all license, income and franchise taxes due and payable
by Original Borrower have been paid in full; and

 

(ix)         Original Borrower has full power and authority to enter into,
execute, deliver and perform this Agreement and such execution, delivery and
performance (A) have been duly and validly authorized by all necessary actions
on the part of Original Borrower, (B) does not conflict with or result in a
violation of Original Borrower’s organizational documents or any judgment, order
or decree of any court or arbiter in any proceeding to which Original Borrower
is a party, and (C) does not conflict with, or constitute a material breach of,
or constitute a material default under, any contract, agreement or other
instrument by which Original Borrower is bound or to which Original Borrower is
a party.

 

(d)          Each Original Guarantor represents and warrants to Berkadia and
Lender that as of the Effective Date:

 

(i)          As of the Effective Date, there is no Event of Default or, to
Original Guarantor’s knowledge, event which with the passage of time or the
giving of notice, or both, would constitute an Event of Default under the
Original Borrower’s Loan Documents executed or assumed by Original Guarantor;

 

(ii)         The Original Borrower’s Loan Documents executed by Original
Guarantor are in full force and effect;

 

(iii)        There is no litigation or other proceeding against Original
Guarantor pending or overtly threatened, by written communication to Original
Guarantor, wherein an unfavorable decision might reasonably result in a material
adverse change in the financial condition of Original Guarantor or its ability
to legally perform its obligations under this Agreement;

 

(iv)        Original Guarantor has the full power and authority to enter into
this Agreement and perform its obligations hereunder. The execution, delivery
and performance of this Agreement and the other documents contemplated herein by
Original Guarantor (A) have been duly and validly authorized by all necessary
action on the part of Original Guarantor, (B) does not conflict with or result
in a violation of Original Guarantor’s organizational documents or any judgment,
order or decree of any court or arbiter in any proceeding to which Original
Guarantor is a party, and (C) does not conflict with, or constitute a material
breach of, or constitute a material default under, any contract, agreement or
other instrument by which Original Guarantor is bound or to which Original
Guarantor is a party;

 

(v)         There is no bankruptcy, receivership or insolvency proceeding
pending or, to Original Guarantor’s knowledge, threatened in writing against
Original Guarantor; and

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664413 

 

 

(vi)        No proceeding is pending for the dissolution or annulment of
Original Guarantor, and all license, income and franchise taxes due and payable
by Original Guarantor have been paid in full.

 

6.          Financial Information.

 

(a)          New Borrower hereby represents and warrants to Lender that all
information and materials regarding New Borrower and its affiliates provided by
or on behalf of New Borrower to Berkadia were true and correct in all material
respects as of the date of delivery thereof and remain materially true and
correct as of the Effective Date.

 

(b)          Each New Guarantor hereby represents and warrants to Lender, solely
as to itself, that all information and materials regarding such New Guarantor
and its affiliates provided by or on behalf of such New Guarantor to Berkadia
were true and correct in all material respects as of the date of delivery
thereof and remain materially true and correct as of the Effective Date.

 

7.          Addresses. Lender, New Borrower and New Guarantor agree that all
notice provisions contained in the Loan Documents are hereby modified to amend
the notice address for Lender, New Borrower and New Guarantor, and that from and
after the Effective Date, the notice addresses for Lender, New Borrower and New
Guarantor, respectively, are as follows:

 

If to Lender:

 

U.S. Bank National Association, as Trustee for the Registered Holders of

EQTY 2014-MZ Mezzanine Trust, Commercial Mezzanine Pass-
Through Certificates

c/o Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, PA 19002

Attention: Client Relations Manager for

Loan Nos. 01-0085684 & 01-0086644

Facsimile No.: (215) 328-3832

 

If to New Borrower:

 

ARC Hospitality Portfolio I Mezz, LP

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Facsimile No.: (212) 421-5799

 

If to New Guarantor:

 

Whitehall Street Global Real Estate Limited Partnership 2007 and Whitehall
Parallel Global Real Estate Limited Partnership 2007

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664414 

 

 

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Attention: Chief Financial Officer

Facsimile No.: (212) 357-5505

 

And

 

American Realty Capital Hospitality Operating Partnership, L.P. and

American Realty Capital Hospitality Trust, Inc.

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Facsimile No.: (212) 421-5799

 

with a copy to:

 

Goldman Sachs Realty Management, L.P.

6011 Connection Drive

Irving, Texas 7039

Attention: Investment Management

Facsimile No.: (972) 368-3699

 

with a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

 

with a copy to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

 

8.          Release of Berkadia and Lender. Original Borrower, New Borrower,
Original Guarantor and New Guarantor hereby each, as to its own Claims only,
unconditionally and irrevocably releases and forever discharges Berkadia and
Lender and their respective successors, assigns, agents, directors, officers,
employees, and attorneys (collectively, the “Indemnitees”) from all Claims, as
defined below, and each, as to its own Claims only, agrees to indemnify the
Indemnitees, hold the Indemnitees harmless, and defend the Indemnitees with
counsel reasonably acceptable to the Indemnitees from and against any and all
claims, losses,

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664415 

 

 

causes of action, costs and expenses of every kind or character in connection
with the Claims in connection with this Agreement (excluding any Claims arising
out of or resulting from the gross negligence, illegal acts, bad faith or
willful misconduct of any of the Indemnitees). As used in this Agreement, the
term “Claims” shall mean any and all possible claims, demands, actions, costs,
expenses and liabilities whatsoever, known or unknown, at law or in equity,
originating in whole or in part on or before the Effective Date, which each of
Original Borrower, New Borrower, Original Guarantor or New Guarantor or any of
their respective directors, partners, principals, affiliates, members,
shareholders, officers, agents, employees or successors, may now or hereafter
have against the Indemnitees, if any, and irrespective of whether any such
Claims arise out of contract, tort, violation of laws, or regulations, or
otherwise in connection with the Loan or any of the Loan Documents (other than
the Assumption Agreement) or the Original Borrower’s Loan Documents, including,
without limitation, any contracting for, charging, taking, reserving, collecting
or receiving interest in excess of the highest lawful rate applicable thereto
and any loss, cost or damage, of any kind or character, arising out of or in any
way connected with or in any way resulting from the acts, actions or omissions
of any of the Indemnitees (excluding any claims, demands, actions, costs,
expenses and liabilities arising out of or resulting from the gross negligence,
illegal acts, bad faith or willful misconduct of any of the Indemnitees),
including any requirement that the Loan Documents or Original Borrower’s Loan
Documents be modified as a condition to the transactions contemplated by this
Agreement. Original Borrower, New Borrower, Original Guarantor and each New
Guarantor agree that Berkadia and Lender have no fiduciary or similar
obligations to Original Borrower, New Borrower, Original Guarantor or New
Guarantor or any of them and that their relationship is strictly that of
creditor and debtor. This release is accepted by Berkadia and Lender pursuant to
this Agreement and shall not be construed as an admission of liability on the
part of either of them. Original Borrower, New Borrower, Original Guarantor and
each New Guarantor hereby represents and warrants, each as to itself only, that
it is the current legal and beneficial owner of all Claims, if any, applicable
to it and released hereby by such party and has not assigned, pledged or
contracted to assign or pledge any such Claim to any other person.

 

9.          Confirmation of Waivers. New Borrower, without limiting the
generality of its obligations under the Loan Documents, hereby confirms and
ratifies the submission to jurisdiction and waivers set forth in the Loan
Documents.

 

10.         Binding Effect. This Agreement shall be binding upon the parties and
their respective heirs, executors, administrators, successors, permitted assigns
and representatives.

 

11.         Ratification. Lender and New Borrower hereby ratify and affirm all
of the Loan Documents and all of its or the other’s, as applicable, respective
rights, agreements, obligations, priorities, reservations, promises and waivers
as made and agreed and contained therein and as assumed pursuant to this
Agreement by New Borrower, all of which shall remain in full force and effect.

 

12.         No Impairment of Lien; No Satisfaction. Nothing set forth herein
shall affect the priority or extent of the lien of any of the Loan Documents,
nor, except as expressly set forth herein, release or change the liability of
any party who may now be or after the Effective Date, become liable, primarily
or secondarily, under the Loan Documents. This Agreement does

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664416 

 

 

not, and shall not be construed to, constitute the creation of new indebtedness
or the satisfaction, discharge or extinguishment of the debt secured by the Loan
Documents.

 

13.         Third Party Beneficiary Status of Berkadia. New Borrower, Original
Borrower, Original Guarantor and New Guarantor hereby each acknowledges and
agrees that Berkadia, its successors and assigns, are all intended third party
beneficiaries of this Agreement.

 

14.         Bankruptcy Remote Single Purpose Entities. New Borrower is currently
a bankruptcy-remote single purpose entity and will take all necessary company
action (including, but not limited to, revising and filing charter and control
documents in form, substance and structure as may be reasonably required by
Lender) in order for the New Borrower to continue as a bankruptcy-remote single
purpose entity.

 

15.         Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. For the avoidance of doubt, New Borrower shall comply with the
requirements of Section 4.32 of the Loan Agreement.

 

16.         Fees. Original Borrower, New Borrower and Lender have agreed that,
simultaneously with the execution hereof, all fees, costs, and charges arising
in connection with the execution of this Agreement, including without
limitation, all reasonable attorneys’ fees, title company fees, title insurance
premiums, recording costs, assumption and/or transfer fees and other closing
costs incurred by Lender in connection with this Agreement, will be paid as of
the Effective Date, and that Lender shall have no obligation whatsoever for
payment thereof. New Borrower acknowledges and agrees that none of the fees,
costs, and charges paid in connection with the execution of this Agreement shall
be applied to or set off against the principal balance of the Note.

 

17.         Miscellaneous.

 

(a)          Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York pursuant to Section 5-1401 of
the New York General Obligations Law.

 

(b)          Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

(c)          Modifications. No change or modification of this Agreement shall be
valid unless the same is in writing and signed by all parties hereto.

 

(d)          Complete Agreement. This Agreement and the Loan Documents represent
the complete agreement among the parties with regard to the items set forth
herein, and there are no representations, covenants, warranties, agreements or
conditions, oral or written, between the parties not set forth in this Agreement
and the Loan Documents.

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664417 

 

 

(e)          Headings, Schedules and Exhibits. The Article and/or Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose. The
Schedules and Exhibits annexed hereto are hereby incorporated herein as a part
of this Agreement with the same effect as if set forth in the body hereof.

 

(f)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when taken together shall be deemed an original, but
all of which shall together constitute one and the same instrument.

 

(g)          Joint and Several Liability. If New Borrower consists of more than
one person or entity, each is jointly and severally liable to perform the
obligations of New Borrower hereunder, and all representations, warranties,
covenants and agreements made by New Borrower are joint and several.

 

18.         Supremacy Clause. It is hereby agreed that the terms and conditions
of the Note and other Loan Documents, as modified by this Agreement, shall
remain in full force and effect and shall be binding upon New Borrower. It is
understood and agreed that in the event there are any conflicting or omitted
provisions or variations between the terms, conditions, rights, or remedies in
the Note or any other Loan Document (other than this Agreement) and the terms of
this Agreement, those terms, conditions, rights or remedies which are most
favorable to Lender shall remain in full force and effect and shall prevail. A
default under the terms and conditions of this Agreement shall constitute a
default under the terms and conditions of the Note and other Loan Documents.

 

19.         Waiver of Trial by Jury. ORIGINAL BORROWER, NEW BORROWER, ORIGINAL
GUARANTOR AND NEW GUARANTOR EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

20.         Further Assurances. Original Borrower, Original Guarantor, New
Borrower and New Guarantor shall cooperate with Lender and shall execute and
deliver, or cause to be executed and delivered, all such other documents and
instruments, and shall take all such other action that Lender may request from
time to time in order to accomplish and satisfy the provisions and purposes of
this Agreement, including such confirmations and/or corrective instruments as
Lender reasonably may require, provided that such documents, instruments or
actions shall not increase the liabilities or obligations of Original Borrower,
Original Guarantor, New Borrower or New Guarantor under this Agreement of any of
the other Loan Documents.

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664418 

 

 

21.         Modification to Loan Documents. From and after the Effective Date,
New Borrower and Lender hereby agree that the Loan Documents are hereby amended
as follows:

 

(a)The defined term “Loan Party” as provided in Section 1.1 of the Loan
Agreement shall include SPC Party.

 

(b)The defined term “Pledged Collateral” as provided in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Pledged Collateral” shall mean (A) the 100% ownership interest of Borrower in
(i) ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company, (ii) ARC Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited
liability company, (iii) ARC Hospitality Portfolio I PXGL Owner, LLC, a Delaware
limited liability company, (iv) ARC Hospitality Portfolio I GBGL Owner, LLC, a
Delaware limited liability company, (v) ARC Hospitality Portfolio I NFGL Owner,
LLC, a Delaware limited liability company, (vi) ARC Hospitality Portfolio I MBGL
1000 Owner, LLC, a Delaware limited liability company, (vii) ARC Hospitality
Portfolio I MBGL 950 Owner, LLC, a Delaware limited liability company, (viii)
ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership, (ix)
ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited partnership, and
(x) ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware limited partnership,
and (B) the 100% ownership interest of Borrower in ARC Hospitality Portfolio I
NTC Owner GP, LLC, a Delaware limited liability company and the general partner
of (i) ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited
partnership, (ii) ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited
partnership, and (iii) ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware
limited partnership.

 

(a)Schedule I of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Individual Properties and Allocated Loan
Amounts attached hereto as Exhibit A.

 

(b)Schedule I-M1 of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Mortgage Loan Allocated Loan Amounts
attached hereto as Exhibit B.

 

(c)Schedule III to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Organizational Chart of New Borrower and Tax ID
Numbers attached hereto as Exhibit C and by this reference incorporated herein.

 

(d)Schedule VI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Intellectual Property/Websites attached
hereto as Exhibit D and by this reference incorporated herein.

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664419 

 

 

(e)Schedule VIII to the Loan Agreement is hereby amended to include the
additional documents pertaining to the Ground Leases listed on that certain
schedule of additional Ground Lease documents attached hereto as Exhibit E and
by this reference incorporated herein.

 

(f)Schedule XI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Rent Roll attached hereto as Exhibit F and by this
reference incorporated herein.

 

(g)Schedule XII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Franchise Agreements attached hereto as
Exhibit G and by this reference incorporated herein.

 

(h)Schedule XVII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Expiring Franchise Properties attached
hereto as Exhibit H and by this reference incorporated herein.

 

(i)Schedule XVIII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Scheduled PIP attached hereto as Exhibit I and by
this reference incorporated herein.

 

(j)Schedule XXI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain PIP Work Other Than Scheduled PIP attached hereto as
Exhibit J and by this reference incorporated herein.

 

(k)The term “ARC Hospitality” as defined in Section 4.14.2(b) of the Loan
Agreement shall mean American Realty Capital Hospitality Properties, LLC or
American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware limited
liability company, a wholly-owned subsidiary of American Realty Capital
Hospitality Properties, LLC.

 

(l)Section 10.4(a) of the Loan Agreement is hereby modified by deleting “CT
Corporation System, 111 Eighth Avenue, New York, New York 10011” and replacing
it with “Corporation Service Company, 1180 Avenue of the Americas, Suite 210,
New York, New York 10036-8401”.

 

(m)For the avoidance of doubt, ARC Hospitality Portfolio I Mezz GP, LLC, a
Delaware limited liability company, the general partner of Borrower shall be
deemed to be an SPC Party under the Loan Agreement and the other Loan Documents.

 

(n)The provisions provided on Schedule III attached hereto and by this reference
incorporated herein are hereby deleted in their entirety and restated or amended
and restated as provided therein to incorporate references to the SPC Party.

 

(o)Section 7.2(g)(iv) of the Loan Agreement is hereby deleted in its entirety.

 



Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664420 

 

  



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-008664421 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Assumption and Release
Agreement as of the day and year first above written.

 

  ORIGINAL BORROWER:       WNT Mezz I, LLC, a Delaware limited liability
company         By:     Name:     Title:  

 

[Signatures continue on next page]

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

  NEW BORROWER:       ARC Hospitality Portfolio I Mezz, LP,
a Delaware limited partnership         By: ARC Hospitality Portfolio I NTC Owner
    GP, LLC, a Delaware limited liability     Company           By:       Name:
Jonathan Mehlman     Title: CEO and President

 

[Signatures continue on next page]

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

 

  LENDER:       U.S. Bank National Association, as Trustee for the Registered
Holders of EQTY 2014-MZ Mezzanine Trust, Commercial Mezzanine Pass- Through
Certificates       By: KeyBank National Association         Its: Master Servicer
            By: Berkadia Commercial Mortgage LLC,
a Delaware limited liability company             Its: Subservicer            
By:       Name: Gary A. Routzahn         Authorized Representative

 

[Signatures continue on next page]

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 



  ORIGINAL GUARANTOR:       Whitehall Street Global Real
Estate Limited Partnership 2007, a
Delaware limited partnership       By: WH Advisors, L.L.C. 2007, a Delaware
limited liability company, its General
Partner         By:     Name:     Title:           Whitehall Parallel Global
Real
Estate Limited Partnership 2007, a
Delaware limited partnership         By: WH Advisors, L.L.C. 2007, a Delaware
limited liability company, its General
Partner         By:     Name:     Title:  



 

[Signatures continue on next page]

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

  NEW GUARANTOR:       American Realty Capital
Hospitality Operating Partnership,
L.P., a Delaware limited partnership       By: American Realty Capital
Hospitality Trust,
Inc., a Maryland corporation, its general
partner             By:       Name: Jonathan Mehlman     Title: CEO and
President           American Realty Capital
Hospitality Trust, Inc., a Maryland
corporation       By:     Name: Jonathan Mehlman   Title: CEO and President

 

[Signatures continue on next page]

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 



  Whitehall Street Global Real
Estate Limited Partnership 2007, a
Delaware limited partnership       By: WH Advisors, L.L.C. 2007, a Delaware
limited liability company, its General
Partner         By:     Name:     Title:           Whitehall Parallel Global
Real
Estate Limited Partnership 2007, a
Delaware limited partnership       By: WH Advisors, L.L.C. 2007, a Delaware
limited liability company, its General
Partner         By:     Name:     Title:  

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

SCHEDULE I

 

Operating Lease Agreements

 

(see attached)

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

SCHEDULE II

 

Management Agreements

 

(see attached)

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

SCHEDULE III

 

Provisions Regarding SPC Party

 

(a)                         Section 3.1.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

3.1.1 Organization; Special Purpose. Each of Borrower, SPC Party and each
Individual Owner is duly organized, validly existing and in good standing with
full power and authority to own its assets and conduct its business, and is duly
qualified and in good standing in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification, and Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents by it, and has the power and authority to execute, deliver and perform
under this Agreement, the other Loan Documents and all the transactions
contemplated hereby. Each of Borrower, SPC Party and each Individual Owner is,
and at all times since the date of its formation has been (but only to the
extent that the applicable requirements set forth in Schedule V speak of a time
prior to the Closing Date), a Special Purpose Bankruptcy Remote Entity. Borrower
has provided Lender with true, correct and complete copies of Borrower's, SPC
Party’s and each Individual Owner's current (and since the date of its
inception) organizational documents.

 

(b)                         Section 3.1.2 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

3.1.2 Proceedings; Enforceability. This Agreement and the other Loan Documents
have been duly authorized, executed and delivered by Borrower and constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower, any SPC
Party, any Individual Owner or any Guarantor including the defense of usury, nor
would the operation of any of the terms of the Loan Documents, or the exercise
of any right thereunder, render the Loan Documents unenforceable, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors' rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law), and none of Borrower, and
SPC Party, any Individual Owner or any Guarantor have asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

(c)                         Section 3.1.4 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower's knowledge, threatened in writing against Borrower, any SPC
Party, any Individual Owner, any Guarantor, Manager (but only as it relates to
any Individual Property), the Collateral or any Individual Property in any court
or by or before any other Governmental Authority which, if adversely determined,
is reasonably likely to materially and adversely affect the condition (financial
or otherwise) or business of Borrower (including the ability of Borrower to
carry out the transactions contemplated by this Agreement), such SPC Party, such
Individual Owner, any Guarantor (including the ability of any Guarantor to
perform its obligations under the Guaranty), Manager (but only as it relates to
any Individual Property, including such Manager's ability to perform its
obligations under any Management Agreement), the Collateral or the condition or
ownership of such Individual Property.

 

(d)                         Section 4.4 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

 

Section 4.4 Special Purpose. Without in any way limiting the provisions of this
Article 4, Borrower hereby represents and warrants to, and covenants with,
Lender that since the date of Borrower's, each SPC Party’s, each Individual
Owner's, each Individual Owner's general partner's, and each Liquor Subsidiary's
(as defined in the Mortgage Loan Agreement) formation and at all times on and
after the date hereof and until such time as the Obligations shall be paid and
performed in full, Borrower, each SPC Party, each Individual Owner and each
Liquor Subsidiary has at all times been and shall at all times be a Special
Purpose Bankruptcy Remote Entity. Neither Borrower, any SPC Party, any
Individual Owner, any Individual Owner's general partner nor any Liquor
Subsidiary shall directly or indirectly make any change, amendment or
modification to its organizational documents, or otherwise take any action which
could result in Borrower, any SPC Party, any Individual Owner, any Individual
Owner's general partner, or any Liquor Subsidiary not being a Special Purpose
Bankruptcy Remote Entity.

 

(e)                         Section 4.5 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

 

Section 4.5 Existence; Compliance with Legal Requirements. Each of Borrower,
each SPC Party and each Individual Owner shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its existence and
all rights, licenses, permits, franchises and all applicable governmental
authorizations necessary for the operation of the Properties and comply with all
Legal Requirements applicable to it, the Collateral and the Properties.

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

(f)                         Section 4.7 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

 

Section 4.7 Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
any Individual Property, the Collateral, Borrower, any SPC Party, any Individual
Owner or Manager (but only as it relates to any Individual Property and only if
Borrower has received notice of any such litigation or governmental proceedings)
which might materially adversely affect such Individual Property or the
Collateral or Borrower's, such SPC Party’s, such Individual Owner's or Manager's
condition (financial or otherwise) or business (including Borrower's ability to
perform its Obligations hereunder or under the other Loan Documents but, in the
case of Manager's condition or business, only to the extent Borrower has a
reasonable belief that such litigation or proceeding might materially adversely
affect Manager's condition or business).

 

(g)                         Section 4.23 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

 

Section 4.23 Dissolution. Borrower shall not and shall not permit Owner to (i)
engage in any dissolution, liquidation or consolidation or merger with or into
any other business entity, (ii) engage in any business activity not related to
the ownership and operation of the Properties and the Collateral, (iii)
transfer, lease or sell, in one transaction or any combination of transactions,
all or substantially all of the property or assets of Borrower except to the
extent expressly permitted by the Loan Documents and the Mortgage Loan
Documents, or (iv) cause, permit or suffer any SPC Party to (A) dissolve, wind
up or liquidate or take any action, or omit to take any action, as a result of
which SPC Party or Owner would be dissolved, wound up or liquidated in whole or
in part, or (B) amend, modify, waive or terminate, the certificate of
incorporation, bylaws, certificate of formation or operating agreement of such
SPC Party or Owner, in each case without obtaining the prior consent of Lender.

 

(h)                         Section 8.1(vii) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

if Borrower, any SPC Party, Guarantor, any Individual Owner or Approved
Mezzanine Borrower shall make an assignment for the benefit of creditors;

 

(i)                         Section 8.1(viii) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

if a receiver, liquidator or trustee shall be appointed for Borrower, any
Guarantor, any SPC Party, any Individual Owner or Approved Mezzanine Borrower,
or if Borrower, any SPC Party, any Guarantor, any Individual Owner or any
Approved Mezzanine Borrower shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against,

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

consented to, or acquiesced in by, Borrower, any SPC Party, any Guarantor, any
Individual Owner or any Approved Mezzanine Borrower or if any proceeding for the
dissolution or liquidation of Borrower, any SPC Party, any Guarantor, any
Individual Owner or any Approved Mezzanine Borrower shall be instituted, or if
Borrower or Owner or any Approved Mezzanine Borrower is substantively
consolidated with any other Person; provided, however, if such appointment,
adjudication, petition, proceeding or consolidation was involuntary and not
consented to by Borrower, such SPC Party, any Guarantor, or such Individual
Owner, upon the same not being discharged, stayed or dismissed within ninety
(90) days following its filing;

 

(j)                         The fifth line of the first paragraph of Section
10.1 of the Loan Agreement is hereby amended to add “any SPC Party,” before the
word “Owner”.

 

(k)                         The last paragraph of Section 10.1 the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower (and guaranteed by any Guarantor pursuant to
the Guaranty) in the event that any of the following occur (each, a "Springing
Recourse Event"): (i) Borrower or Owner fails to obtain Lender's prior consent
to any financing for borrowed money secured by the Collateral or any Individual
Property, or any voluntary conveyance of a mortgage, deed of trust, security
deed, security agreement or similar grant by Borrower or Owner of a voluntary
Lien upon any Individual Property or the Collateral, or any voluntary granting
of a security interest in, voluntary pledge of or other voluntary Lien upon any
direct or indirect equity interest in any Individual Owner, and SPC Party, or
any Mezzanine Borrower, in each case, as security for any obligations or
liabilities that is not permitted under the Loan Documents (excluding, for the
avoidance of doubt, the security interests, pledges or Liens granted under the
Mortgage Loan Documents securing the Mortgage Loan, the Loan Documents securing
the Loan or the Approved Mezzanine Loan Documents securing the Approved
Mezzanine Loan); (ii) Borrower or Owner fails to obtain Lender's prior consent
to (a) any voluntary transfer of any Individual Property or the Collateral that
is not permitted under the Loan Documents or (b) any voluntary transfer of a
direct or indirect interest in Borrower or Owner that results in a change of
control of Borrower or Owner that is not permitted under the Loan Documents
(specifically excluding from this clause (ii): (x) any transfer of the direct
ownership interests in any Individual Owner, any SPC Party or any Mezzanine
Borrower to any Mezzanine Lender or its designee as a result of any foreclosure
upon such ownership interests (or transfer-in-lieu of foreclosure of the
ownership interests that are the collateral for the applicable Mezzanine Loan),
consummated in accordance with the applicable Mezzanine Loan Documents) and (y)
any Qualified Preferred Equity

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

Vehicle Change of Control consummated in accordance with Section 7.2(k) hereof;
(iii) Borrower, any SPC Party, any Individual Owner and/or Approved Mezzanine
Borrower, files a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, subject to a maximum aggregate
liability equal to the BK Cap; (iv) the filing of an involuntary petition
against Borrower, any SPC Party, any Individual Owner and/or Approved Mezzanine
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law by any other Person in which Borrower, any SPC Party, any
Individual Owner and/or Approved Mezzanine Borrower colludes with or otherwise
assists such Person, and/or Borrower, any SPC Party, any Individual Owner and/or
Approved Mezzanine Borrower solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower, any SPC Party, any
Individual Owner and/or Approved Mezzanine Borrower by any Person, subject to a
maximum aggregate liability equal to the BK Cap; (v) Borrower, any SPC Party,
any Individual Owner and/or Approved Mezzanine Borrower files an answer
consenting to, or joining in, any involuntary petition filed against it by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, subject to a maximum aggregate liability equal to the BK Cap;
(vi) Borrower, any Individual Owner or Approved Mezzanine Borrower or any
Affiliate, officer, director or representative which controls Borrower, such
Individual Owner or Approved Mezzanine Borrower, as the case may be, consents
to, or joins in, an application for the appointment of a custodian, receiver,
trustee or examiner for Borrower, such Individual Owner and/or any portion of
any Individual Property, the Collateral or Approved Mezzanine Borrower, as the
case may be, subject to a maximum aggregate liability equal to the BK Cap; (vii)
Borrower, any SPC Party, any Individual Owner and/or Approved Mezzanine Borrower
makes an assignment for the benefit of creditors or admits, in any legal
proceeding, its insolvency or inability to pay its debts as they become due,
subject to a maximum aggregate liability equal to the BK Cap; (viii) Borrower
fails to comply with the provisions of Section 4.4 or Schedule V of this
Agreement (other than those relating to solvency or adequacy of capital or
adequacy of cash flow), and such failure results in an order of substantive
consolidation of Borrower or one (1) or more of the Individual Owners with any
other Person (other than another Individual Owner or the Liquor Subsidiary) in a
bankruptcy or similar proceeding under the Bankruptcy Code or any other federal
or state bankruptcy or insolvency law, subject to a maximum liability equal to
the BK Cap; or (ix) such third party's claim of ownership of, or a Lien upon,
the Pledged Securities is fully and finally disposed of in favor of such third
party, whether such disposition shall occur prior to or after a foreclosure on
the Collateral by Lender.

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

(l)                         Schedule V(o) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

(o)       (1)         If Borrower is a limited partnership, Borrower's general
partner ("SPC Party") has been and shall be a Delaware limited liability company
or a corporation formed under the laws of any jurisdiction of the United States,
and SPC Party (i) has caused and will cause Borrower to be a Special Purpose
Bankruptcy Remote Entity; (ii) has complied and will at all times comply with
each of the representations, warranties and covenants contained on this Schedule
V (other than subsections (a), (b) and (d)) as if such representation, warranty
or covenant was made directly by SPC Party; (iii) has not engaged and will not
engage in any business or activity other than owning an interest in Borrower;
(iv) has not acquired or owned and will not acquire or own any assets other than
its partnership interest in Borrower; (v) has not incurred and will not incur
any debt, secured or unsecured, direct or contingent (including guaranteeing any
obligation) other than unsecured trade payables incurred in the ordinary course
of business related to the ownership of an interest in Borrower that (A) do not
exceed at any one time $50,000.00, and (B) are paid within ninety (90) days
after the date incurred; provided that it shall not be a breach of this
subsection (o)(1) to the extent that Borrower has (or had) sufficient cash flow
(without giving effect to any Trigger Period) to make distributions to SPC Party
for the payment of unsecured trade payables but such cash flow is (or was) not
made available to Borrower for distribution during a Trigger Period or during
the continuance of an Event of Default (or during similar periods under the
documentation for the Prior Loans); and (vi) has no contingent or actual
obligations not related to the ownership of limited partnership interest in
Borrower's. Upon the withdrawal or the disassociation of SPC Party from
Borrower, Borrower shall immediately appoint a new SPC Party whose articles or
certificate of formation or incorporation are substantially similar to those of
SPC Party and deliver a new non-consolidation opinion to the Rating Agency or
Rating Agencies, as applicable, with respect to the new SPC Party and its equity
owners.

 

(2)         The organizational documents of SPC Party or, if Borrower is a
limited liability company, Borrower shall provide that at all times there shall
be (and Borrower shall at all times cause there to be) at least two (2) duly
appointed Independent Directors or Independent Managers. In addition, the
organizational documents of Borrower and SPC Party shall provide that no
Independent Director or Independent Manager (as applicable) of Borrower or SPC
Party may be removed or replaced without Cause and unless Borrower or SPC Party,
as applicable, provides Lender with not less than three (3) Business Days' prior
written notice of (a) any proposed removal of an Independent Director or
Independent Manager (as applicable), together with a statement as to the reasons
for such removal, and (b) the identity of the proposed replacement Independent
Director or Independent Manager (as applicable), together with a certification
that such replacement satisfies the requirements set forth in the organizational
documents for an Independent Director or Independent Manager (as applicable).

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

(m)                          Schedule V(p) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

(p)          The organizational documents of Borrower and SPC Party shall also
provide an express acknowledgment that Lender is an intended third-party
beneficiary of the "special purpose" provisions of such organizational
documents.

 

(n)                         Schedule V(q) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

(q)          The organizational documents of Borrower, if Borrower is a limited
liability company, and SPC Party shall provide that such Person shall not take
any action which, under the terms of any certificate of formation, limited
liability company operating agreement or any voting trust agreement, requires a
unanimous vote of (A) the sole member of Borrower or SPC Party, as applicable
(each, a "Sole Member"), (B) the board of directors of Borrower or SPC Party, as
applicable, or (C) the committee of managers of Borrower or SPC Party, as
applicable, designated to manage the business affairs of Borrower or SPC Party,
as applicable (each, a "Committee"), unless at the time of such action there
shall be at least two (2) duly appointed Independent Directors or Independent
Managers and all such Independent Directors or Independent Managers (as
applicable) have participated in such vote. The organizational documents of
Borrower, if Borrower is a limited liability company, and SPC Party shall
provide that actions requiring such unanimous written consent, including the
Independent Directors or Independent Managers (as applicable), shall include
each of the following with respect to Borrower, if Borrower is a limited
liability company, and SPC Party: (i) filing or consenting to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seeking or
consenting to the appointment of a receiver, liquidator or any similar official
of Borrower or a substantial part of its business, (iii) making an assignment
for the benefit of creditors, (iv) admitting in writing its inability to pay
debts generally as they become due, or (v) taking any action in furtherance of
the foregoing. In addition, the organizational documents of Borrower, if
Borrower is a limited liability company, and SPC Party shall provide that, when
voting with respect to any matters set forth in the immediately preceding
sentence of this clause (q), the Independent Directors or Independent Managers
(as applicable) shall consider only the interests of Borrower, including its
creditors. Borrower and SPC Party shall not take any of the foregoing actions
without the unanimous written consent of its board of directors, its member(s)
or the Committee, as applicable, including (or together with) all Independent
Directors or Independent Managers, as applicable. Without limiting the
generality of the foregoing, such documents shall expressly provide that, to the
greatest extent permitted by law, except for duties to Borrower (including
duties to Borrower's equity holders solely to the extent of their respective
economic interests in Borrower and to Borrower's creditors as set forth in the
immediately preceding sentence), such Independent Directors or Independent
Managers (as applicable) shall not owe any fiduciary duties to, and shall not
consider, in acting

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

or otherwise voting on any matter for which their approval is required, the
interests of (i) Borrower or SPC Party equity holders, (ii) other Affiliates of
Borrower, or (iii) any group of Affiliates of which Borrower is a part);
provided, however, the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing.

 

(n)                         Schedule V(r) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

(r)          The organizational documents of Borrower and SPC Party, as
applicable, shall provide that, as long as any portion of the Obligations
remains outstanding, upon the occurrence of any event that causes Sole Member of
Borrower or SPC Party, as applicable, to cease to be a member of Borrower or SPC
Party, as applicable, (other than (i) upon an assignment by Sole Member of all
of its limited liability company interest in Borrower or SPC Party, as
applicable, and the admission of the transferee, if permitted pursuant to the
organizational documents of Borrower or SPC Party, as applicable, and the Loan
Documents, or (ii) the resignation of Sole Member and the admission of an
additional member of Borrower or SPC Party, as applicable, if permitted pursuant
to the organizational documents of Borrower or SPC Party, as applicable, and the
Loan Documents), each of the persons acting as an Independent Director or
Independent Manager (as applicable) of Borrower or SPC Party, as applicable,
shall, without any action of any Person and simultaneously with Sole Member
ceasing to be a member of Borrower or SPC Party, as applicable, automatically be
admitted as members of Borrower (in each case, individually, a "Special Member"
and collectively, the "Special Members") and shall preserve and continue the
existence of Borrower or SPC Party, as applicable, without dissolution. The
organizational documents of Borrower or SPC Party, as applicable, shall further
provide that for so long as any portion of the Obligations is outstanding, no
Special Member may resign or transfer its rights as Special Member unless (i) a
successor Special Member has been admitted to Borrower or SPC Party, as
applicable, as a Special Member, and (ii) such successor Special Member has also
accepted its appointment as an Independent Director or Independent Manager (as
applicable).

 

(o)                         Schedule V(s) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

(s)          The organizational documents of Borrower or SPC Party, as
applicable, shall provide that, as long as any portion of the Obligations
remains outstanding, except as expressly permitted pursuant to the terms of this
Agreement, (i) Sole Member may not resign, and (ii) no additional member shall
be admitted to Borrower or SPC Party, as applicable.

 

(p)                         Schedule V(t) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

The organizational documents of Borrower or SPC Party, as applicable, shall
provide that, as long as any portion of the Obligations remains outstanding: (i)
Borrower or SPC Party, as applicable, shall be dissolved, and its affairs shall
be wound up, only upon the first to occur of the following: (A) the termination
of the legal existence of the last remaining member of Borrower or SPC Party, as
applicable, or the occurrence of any other event which terminates the continued
membership of the last remaining member of Borrower or SPC Party, as applicable,
in Borrower or SPC Party, as applicable, unless the business of Borrower or SPC
Party, as applicable, is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the "Act"), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act; (ii)
upon the occurrence of any event that causes the last remaining member of
Borrower or SPC Party, as applicable, to cease to be a member of Borrower or SPC
Party, as applicable, or that causes Sole Member to cease to be a member of
Borrower or SPC Party, as applicable (other than (A) upon an assignment by Sole
Member of all of its limited liability company interest in Borrower or SPC
Party, as applicable, and the admission of the transferee, if permitted pursuant
to the organizational documents of Borrower or SPC Party, as applicable, and the
Loan Documents, or (B) the resignation of Sole Member and the admission of an
additional member of Borrower or SPC Party, as applicable, if permitted pursuant
to the organizational documents of Borrower or SPC Party, as applicable, and the
Loan Documents), to the fullest extent permitted by law, the personal
representative of such last remaining member shall be authorized to, and shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of such member in Borrower, agree in writing (I) to
continue the existence of Borrower or SPC Party, as applicable, and (II) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or SPC Party, as applicable,
effective as of the occurrence of the event that terminated the continued
membership of such member in Borrower or SPC Party, as applicable; (iii) the
bankruptcy of Sole Member or a Special Member shall not cause such Sole Member
or Special Member, respectively, to cease to be a member of Borrower or SPC
Party, as applicable, and upon the occurrence of such an event, the business of
Borrower or SPC Party, as applicable, shall continue without dissolution; (iv)
in the event of the dissolution of Borrower or SPC Party, as applicable,
Borrower or SPC Party, as applicable, shall conduct only such activities as are
necessary to wind up its affairs (including the sale of the assets of Borrower
or SPC Party, as applicable, in an orderly manner), and the assets of Borrower
or SPC Party, as applicable, shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act; and (v) to the fullest extent
permitted by law, each of Sole Member and the Special Members shall irrevocably
waive any right or power that they might have to cause Borrower or SPC Party, as
applicable, or any of its assets to be partitioned, to cause the appointment of
a receiver for all or any portion of the assets of Borrower or SPC Party, as
applicable, to compel any sale of all or any portion of the assets of Borrower
or SPC Party, as applicable, pursuant to any applicable law or to file a

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

complaint or to institute any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of Borrower or SPC Party, as
applicable.

 

(q)                         Schedule V(ee) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

(ee) Borrower and the Independent Directors or Independent Manager (as
applicable) will consider the interests of Borrower's creditors in connection
with all limited liability company actions. Without limiting the generality of
the foregoing to the greatest extent permitted by law, except for duties to
Borrower (including duties to Borrower's equity holders solely to the extent of
their respective economic interests in Borrower and to Borrower's creditors as
set forth in the immediately preceding sentence), such Independent Directors
shall not owe any fiduciary duties to, and shall not consider, in acting or
otherwise voting on any matter for which their approval is required, the
interests of (i) the members of Borrower or SPC Party, (ii) other Affiliates of
Borrower, or (iii) any group of Affiliates of which Borrower is a part);
provided, however, the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing.

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT A

 

Individual Properties and Allocated Loan Amounts

 

Individual Property Name  Allocated Loan
Amount  Hampton Inn Morgantown    1 ,160,037  Hampton Inn Beckley   1,419,747 
       Hyatt Place Richmond Innsbrook   683,903  Hampton Inn Norfolk-Naval Base 
 328,966  Fairfield Inn & Suites by Marriott Dallas Medical Market Center 
 827,382  Courtyard by Marriott Dallas Medical Market Center   1,601,544 
SpringHill Suites by Marriott Austin Round Rock   744,502  Hilton Garden Inn
Austin Round Rock   1,082,124  SpringHill Suites by Marriott San Antonio Medical
Center Northwest   502,106  SpringHill Suites by Marriott Houston Hobby Airport 
 1,004,212  Hampton Inn Dallas-Addison   857,043  Homewood Suites by Hilton San
Antonio-Northwest   1,255,264  Hampton Inn & Suites Nashville Franklin Cool
Springs   1,791,998  Courtyard by Marriott Knoxville Cedar Bluff   969,584 
Residence Inn by Marriott Chattanooga Downtown   952,270  Residence Inn by
Marriott Knoxville Cedar Bluff   891,671  Hyatt Place Nashville Franklin Cool
Springs   1,298,549  Hyatt Place Memphis Wolfchase Galleria   891,671  Homewood
Suites by Hilton Memphis-Germantown   657,932  Hampton Inn Memphis-Poplar 
 1,108,095  Hampton Inn Pickwick Dam at Shiloh Falls   181,797  Hampton Inn
Chattanooga Airport I-75   383,178  Hampton Inn Columbia I-26 Airport   467,478 
Hampton Inn Charleston-Airport Coliseum   320,025  Holiday Inn Charleston Mount
Pleasant   917,642  Hampton Inn Scranton at Montage Mountain   986,898  Hampton
Inn State College   1,004,212  Residence Inn by Marriott Portland Downtown Lloyd
Center   2,813,524                Hyatt Place Columbus Worthington   744,502 
Hyatt Place Cincinnati Blue Ash   588,676  Hampton Inn Columbus Dublin 
 978,241  Hampton Inn Cleveland-Westlake   1,073,467 

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 



Hampton Inn Albany-Wolf Road (Airport)   1,437,061  Hyatt Place Las Vegas 
 1,584,230  Hyatt Place Albuquerque Uptown   1,298,549                         
    Courtyard by Marriott Asheville   1,108,095  Hampton Inn Fayetteville I-95 
 452,718  Hampton Inn Charlotte-Gastonia   883,014  Hampton Inn St. Louis
Westport   666,589  Hampton Inn Kansas City-Airport   813,758  Hyatt Place
Minneapolis Airport-South   1,056,153         SpringHill Suites by Marriott
Grand Rapids North   934,956  Hampton Inn Grand Rapids-North   1,038,839 
Hampton Inn Detroit Madison Heights South Troy   1,056,153  Hampton Inn Detroit
Northville   779,130  Hyatt Place Baltimore BWI Airport   865,700  Hampton Inn
Baltimore Glen Burnie   233,739  Homewood Suites by Hilton Boston-Peabody 
 796,444  Hampton Inn Boston Peabody   1,168,694  Hyatt Place Baton Rouge I-10 
 986,898  Residence Inn by Marriott Lexington South Hamburg Place   1,056,153 
SpringHill Suites by Marriott Lexington Near the University of Kentucky 
 1,237,950  Courtyard by Marriott Louisville Downtown   2,337,389  Courtyard by
Marriott Lexington South Hamburg Place   1,211,979  Courtyard by Marriott
Bowling Green Convention Center   995,555  Hyatt Place Kansas City Overland Park
Metcalf   701,217  Hampton Inn Kansas City Overland Park   320,025  Hyatt Place
Indianapolis Keystone   995,555  Courtyard by Marriott Chicago Elmhurst Oakbrook
Area   934,956  Homewood Suites by Hilton Chicago Downtown   5,746,968  Hampton
Inn Chicago Gurnee   995,555  Residence Inn by Marriott Boise Downtown 
 753,159  Fairfield Inn & Suites by Marriott Atlanta Vinings   796,444 
Residence Inn by Marriott Macon   476,135  Residence Inn by Marriott Savannah
Midtown   675,246  Courtyard by Marriott Athens Downtown   770,473  Hampton Inn
Columbus-Airport   218,554 



Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 



Embassy Suites by Hilton Orlando - International Drive Jamaican Court 
 1,800,655  Residence Inn by Marriott Tampa North I-75 Fletcher   822,415 
Courtyard by Marriott Orlando Altamonte Springs Maitland   1,142,723  Courtyard
by Marriott Sarasota Bradenton Airport   761,816  Residence Inn by Marriott
Sarasota Bradenton   891,671  Courtyard by Marriott Jacksonville Airport
Northeast   444,913  Hampton Inn Palm Beach Gardens   1,817,969  Hampton Inn
Boca Raton-Deerfield Beach   1,168,694  Hampton Inn & Suites Boynton Beach 
 2,501,872  Hampton Inn Boca Raton   1,246,607  Courtyard by Marriott
Gainesville   1,073,467  Residence Inn by Marriott Tampa Sabal Park Brandon 
 1,038,839  Holiday Inn Express & Suites Kendall East   848,386  Hyatt Place
Tampa Airport Westshore   1,506,317  Hyatt Place Miami Airport-West Doral 
 1,627,515  Homewood Suites by Hilton Hartford Windsor Locks   995,555  Hampton
Inn Colorado Springs Central Air Force Academy   265,387         Residence Inn
by Marriott Los Angeles LAX El Segundo   3,173,286  SpringHill Suites by
Marriott San Diego Rancho Bernardo Scripps Poway   1,817,969  Residence Inn by
Marriott San Diego Rancho Bernardo Scripps Poway   2,158,572         Homewood
Suites by Hilton Phoenix-Biltmore   1,489,003  Residence Inn by Marriott Mobile 
 578,316  Courtyard by Marriott Mobile   458,821  Hyatt Place Birmingham Hoover 
 839,729  Hampton Inn Birmingham Mountain Brook   753,159  Residence Inn by
Marriott Tallahassee North I-10 Capital Circle   891,671  Courtyard by Marriott
Tallahassee North I-10 Capital Circle   934,956  Residence Inn by Marriott Ft
Myers   744,502  Hampton Inn West Palm Beach Florida Turnpike   1,523,621 

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT B

 

Mortgage Loan Allocated Loan Amounts

 

Individual Property Name  Allocated Loan
Amount  Hampton Inn Morgantown   9,039,931  Hampton Inn Beckley   11,063,797    
    Hyatt Place Richmond Innsbrook   5,329,512  Hampton Inn Norfolk-Naval Base 
 2,563,563  Fairfield Inn & Suites by Marriott Dallas Medical Market Center 
 6,447,614  Courtyard by Marriott Dallas Medical Market Center   12,480,502 
SpringHill Suites by Marriott Austin Round Rock   5,801,747  Hilton Garden Inn
Austin Round Rock   8,432,772  SpringHill Suites by Marriott San Antonio Medical
Center Northwest   3,912,806  SpringHill Suites by Marriott Houston Hobby
Airport   7,825,612  Hampton Inn Dallas-Addison   6,678,755  Homewood Suites by
Hilton San Antonio-Northwest   9,782,015  Hampton Inn & Suites Nashville
Franklin Cool Springs   13,964,670  Courtyard by Marriott Knoxville Cedar Bluff 
 7,555,764  Residence Inn by Marriott Chattanooga Downtown   7,420,839 
Residence Inn by Marriott Knoxville Cedar Bluff   6,948,604  Hyatt Place
Nashville Franklin Cool Springs   10,119,326  Hyatt Place Memphis Wolfchase
Galleria   6,948,604  Homewood Suites by Hilton Memphis-Germantown   5,127,125 
Hampton Inn Memphis-Poplar   8,635,158  Hampton Inn Pickwick Dam at Shiloh
Falls   1,416,706  Hampton Inn Chattanooga Airport I-75   2,986,031  Hampton Inn
Columbia I-26 Airport   3,642,957  Hampton Inn Charleston-Airport Coliseum 
 2,493,889  Holiday Inn Charleston Mount Pleasant   7,150,990  Hampton Inn
Scranton at Montage Mountain   7,690,688  Hampton Inn State College   7,825,612 
Residence Inn by Marriott Portland Downtown Lloyd Center   21,925,207           
    Hyatt Place Columbus Worthington   5,801,747  Hyatt Place Cincinnati Blue
Ash   4,587,428  Hampton Inn Columbus Dublin   7,623,226  Hampton Inn
Cleveland-Westlake   8,365,310 

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

Hampton Inn Albany-Wolf Road (Airport)   11,198,721  Hyatt Place Las Vegas 
 12,345,578  Hyatt Place Albuquerque Uptown   10,119,326                      
       Courtyard by Marriott Asheville   8,635,158  Hampton Inn Fayetteville
I-95   3,527,940  Hampton Inn Charlotte-Gastonia   6,881,142  Hampton Inn St.
Louis Westport   5,194,587  Hampton Inn Kansas City-Airport   6,341,444  Hyatt
Place Minneapolis Airport-South   8,230,385         SpringHill Suites by
Marriott Grand Rapids North   7,285,915  Hampton Inn Grand Rapids-North 
 8,095,461  Hampton Inn Detroit Madison Heights South Troy   8,230,385  Hampton
Inn Detroit Northville   6,071,596  Hyatt Place Baltimore BWI Airport 
 6,746,217  Hampton Inn Baltimore Glen Burnie   1,821,479  Homewood Suites by
Hilton Boston-Peabody   6,206,520  Hampton Inn Boston Peabody   9,107,394  Hyatt
Place Baton Rouge I-10   7,690,688  Residence Inn by Marriott Lexington South
Hamburg Place   8,230,385  SpringHill Suites by Marriott Lexington Near the
University of Kentucky   9,647,091  Courtyard by Marriott Louisville Downtown 
 18,214,787  Courtyard by Marriott Lexington South Hamburg Place   9,444,704 
Courtyard by Marriott Bowling Green Convention Center   7,758,150  Hyatt Place
Kansas City Overland Park Metcalf   5,464,436  Hampton Inn Kansas City Overland
Park   2,493,889  Hyatt Place Indianapolis Keystone   7,758,150  Courtyard by
Marriott Chicago Elmhurst Oakbrook Area   7,285,915  Homewood Suites by Hilton
Chicago Downtown   44,784,930  Hampton Inn Chicago Gurnee   7,758,150  Residence
Inn by Marriott Boise Downtown   5,869,209  Fairfield Inn & Suites by Marriott
Atlanta Vinings   6,206,520  Residence Inn by Marriott Macon   3,710,420 
Residence Inn by Marriott Savannah Midtown   5,262,050  Courtyard by Marriott
Athens Downtown   6,004,134  Hampton Inn Columbus-Airport   1,703,143 

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

Embassy Suites by Hilton Orlando - International Drive Jamaican Court 
 14,032,132  Residence Inn by Marriott Tampa North I-75 Fletcher   6,408,907 
Courtyard by Marriott Orlando Altamonte Springs Maitland   8,905,007  Courtyard
by Marriott Sarasota Bradenton Airport   5,936,671  Residence Inn by Marriott
Sarasota Bradenton   6,948,604  Courtyard by Marriott Jacksonville Airport
Northeast   3,467,113  Hampton Inn Palm Beach Gardens   14,167,057  Hampton Inn
Boca Raton-Deerfield Beach   9,107,394  Hampton Inn & Suites Boynton Beach 
 19,496,568  Hampton Inn Boca Raton   9,714,553  Courtyard by Marriott
Gainesville   8,365,310  Residence Inn by Marriott Tampa Sabal Park Brandon 
 8,095,461  Holiday Inn Express & Suites Kendall East   6,611,293  Hyatt Place
Tampa Airport Westshore   11,738,418  Hyatt Place Miami Airport-West Doral 
 12,682,889  Homewood Suites by Hilton Hartford Windsor Locks   7,758,150 
Hampton Inn Colorado Springs Central Air Force Academy   2,068,103        
Residence Inn by Marriott Los Angeles LAX El Segundo   24,728,758  SpringHill
Suites by Marriott San Diego Rancho Bernardo Scripps Poway   14,167,057 
Residence Inn by Marriott San Diego Rancho Bernardo Scripps Poway   16,821,306 
       Homewood Suites by Hilton Phoenix-Biltmore   11,603,494  Residence Inn by
Marriott Mobile   4,506,694  Courtyard by Marriott Mobile   3,575,495  Hyatt
Place Birmingham Hoover   6,543,831  Hampton Inn Birmingham Mountain Brook 
 5,869,209  Residence Inn by Marriott Tallahassee North I-10 Capital Circle 
 6,948,604  Courtyard by Marriott Tallahassee North I-10 Capital Circle 
 7,285,915  Residence Inn by Marriott Ft Myers   5,801,747  Hampton Inn West
Palm Beach Florida Turnpike   11,873,343 

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT C

 

Organizational Chart of New Borrower

 

(see attached)

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT D

 

Intellectual Property/Websites

 

Borrower   Asset Name   Domain Name   Hosting
Expiration
Date   Domain
Expiration
Date   Account
Holder ARC Hospitality Portfolio I Owner, LLC   Homewood Suites Chicago  
www.homewoodsuiteschicago.com   4/10/2016   4/10/2016   First Hospitality ARC
Hospitality Portfolio I Owner, LLC   Embassy Suites Orlando  
www.orlandoembassysuites.com       9/30/2016   Hilton ARC Hospitality Portfolio
I Owner, LLC   Hampton Inn Charleston   www.hamptoninncharlestonairport.com    
  4/19/2015   Hilton ARC Hospitality Portfolio I NTC Owner, LP   Residence Inn
San Diego   www.residenceinnhotelsandiego.com   Month-to-Month   2/10/2015  
Huntington ARC Hospitality Portfolio I NTC Owner, LP   SpringHill Suites San
Diego   www.springhillsandiegohotel.com   Month-to-Month   2/10/2015  
Huntington ARC Hospitality Portfolio I NTC Owner, LP   Fairfield Inn & Suites
Dallas   www.fairfieldinndallashotel.com   Month-to-Month   1/4/2015  
Huntington ARC Hospitality Portfolio I DLGL Owner, LP   Courtyard Dallas  
www.courtyarddallashotel.com   Month-to-Month   1/4/2015   Huntington ARC
Hospitality Portfolio I Owner, LLC   Holiday Inn Charleston Mt. Pleasant  
www.himtpleasant.com   12/31/2015   4/30/2017   Pillar

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT E

 

Ground Leases

 

Property   Additional Ground Lease Documents Hampton Inn
· Consent of Landlord by S&S Associates LLC and New Owners, Vestavia LLC as
Tenants in Common Birmingham (Mountain     Brook), AL · Assignment and
Assumption of Ground Lease, dated February 27, 2015, by W2007 Equity Inns
Realty, LLC in favor of ARC Hospitality Portfolio I BHGL Owner, LLC         ·
Unconditional & Irrevocable Guaranty, by American Realty Capital Hospitality
Trust, Inc. in favor of S&S Associates LLC and New Owners, Vestavia LLC as
Tenants in Common      

Homewood Suites,
Phoenix, AZ

·

Assignment and Assumption of Ground Lease, dated February 27, 2015, by W2007
Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I PXGL Owner, LLC

 

Hampton Inn,
Norfolk, VA · Ground Lease Consent to Assignment and Sublease and Estoppel,
dated as of January 21, 2015, between Glenwood Square Shopping Center
Associates, L.L.C. and ARC Hospitality Portfolio I NFGL Owner, LLC         ·
Assignment and Assumption of Ground Lease, dated February 27, 2015, by W2007
Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I NFGL Owner, LLC
        · Guaranty of Lease, made as of the [27th day of February 2015], by
American Realty Capital Hospitality Operating Partnership, L.P., in favor of
Glenwood Square Shopping Center Associates, L.L.C.       Courtyard,
Dallas, TX · Consent to Assignment, Sublease, Management Agreement,
Sub-Management Agreement, Concession Agreement and Alcohol Services Agreement
and



Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 



    Amendment to Ground Lease, dated as of [February 27, 2015] by Istar Dallas
GL LLP, W2007 Equity Inns Realty, LP, ARC Hospitality Portfolio I DLGL Owner,
LP, American Realty Capital Hospitality Grace Portfolio, LLC, Crestline Hotels &
Resorts, LLC and ARC Hospitality Portfolio I TX Beverage Company, LLC         ·
Guaranty of Lease dated February 27, 2015 by American Realty Capital Hospitality
Trust, Inc. to Istar Dallas GL LLP         · Assignment and Assumption of Ground
Lease, dated February 27, 2015, by W2007 Equity Inns Realty, LP in favor of ARC
Hospitality Portfolio I DLGL Owner, LP      

Residence Inn,
Mobile, AL

·

Assignment and Assumption of Ground Lease, dated February 27, 2015, by W2007
Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I MGBL 950 Owner,
LLC

 

Courtyard,
Mobile, AL

·

Assignment and Assumption of Ground Lease, dated February 27, 2015, by W2007
Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I MGBL 1000 Owner,
LLC

 

Springhill Suites,
San Antonio, TX · Consent to Assignment and Assumption of Lease, made and
entered into as of the 31st day of December, 2014, by and between Crossroads
Mall Partners, Ltd, W2007 Equity Inns Realty, L.P. and ARC Hospitality Portfolio
I SAGL Owner, LP         · Assignment and Assumption of Ground Lease, dated
February 27, 2015, by W2007 Equity Inns Realty, LP in favor of ARC Hospitality
Portfolio I SAGL Owner, LP         · Guaranty, dated as of [February 27, 2015],
by American Realty Capital Hospitality Trust, Inc. in favor of Crossroads Mall
Partners, Ltd.         · Consent to Sublease dated as of January 27, 2015 by and
between Crossroads Mall Partners, Ltd, ARC Hospitality Portfolio I SAGL Owner,
LP, and ARC Hospitality Portfolio I NTC TRS, LP



Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

Hampton Inn,
Baltimore (Glen Burnie),
MD · Lease Assignment and Assumption Agreement, dated [February 27, 2015], by
Governor Plaza Associates, Federal Realty Investment Trust, W2007 Equity Inns
Realty, LLC, ARC Hospitality Portfolio I GBGL Owner, LLC, ARC Hospitality
Portfolio I HIL TRS, LLC, and American Realty Capital Hospitality Trust, Inc.  
      · Assignment and Assumption of Ground Lease, dated [February 27, 2015], by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I GBGL
Owner, LLC         · Guaranty, dated as of [February 27, 2015], by American
Realty Capital Hospitality Trust, Inc. in favor of Governor Plaza Associates and
Federal Realty Investment Trust

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT F

 

Rent Roll

 

(see attached)

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT G

 

Franchise Agreements

 

(see attached)

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT H

 

Expiring Franchise Properties

 

(see attached)

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT I

 

Scheduled PIP

 

NONE.

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

 

 

EXHIBIT J

 

PIP Work Other Than Scheduled PIP

 

(see attached)

 

Assumption Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644  

